United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-1365
                                    ___________


Preston C. Roberson,            *
                                        *
              Appellant,        *
                                        *
     v.                                 *
                                        *
Mr. Walton, Manager, Cummins            *
Unit Infirmary, Arkansas                *
Department of Correction; Ms.           *
Bennett, Cummins Unit                   *
Infirmary, Arkansas Department *
of Correction; Don Worthy; Ken * Appeal from the United States
Wright; Dr. Brooks; Dr.           * District Court for the
Lintecum, originally sued as      * Eastern District of Arkansas
"Dr. Lintcum"; Lois Coleman,      *
originally sued as "Louis    *      [UNPUBLISHED]
Coleman"; Ann Stephens,           *
originally sued as "Ann           *
Stephen";                    *
                                  *
           Defendants,            *
                                  *
Frank Thompson, originally        *
sued as "Warden Thompson,"   *
                                  *
           Appellee.              *

                                    ____________

                           Submitted: April 21, 1997

                            Filed: May 20, 1997
                                 ____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              ____________


PER CURIAM.
        Arkansas inmate Preston C. Roberson appeals from a final order
entered in the United States District Court for the Eastern District of
Arkansas granting summary judgment in favor of Frank Thompson in Roberson’s
42 U.S.C. § 1983 action claiming deliberate indifference to serious medical
needs.    Having carefully reviewed the record and the briefs, we conclude
summary judgment was proper based on issue preclusion or collateral
estoppel grounds.        Roberson asserted in this action that Thompson did
nothing when he complained about nurse Ann Stephens’s refusal to treat his
knee.     Thus, an element of the deliberate indifferent claim against
Thompson is that Stephens was deliberately indifferent to Roberson’s knee
problems.    That issue, however, was raised, litigated and decided on the
merits in a previous action in which the district court held that Stephens
was not deliberately indifferent to Roberson’s serious medical problems.
Roberson v. Stephens, No. PB-C-93-325, slip op. at 4 (E.D. Ark. Oct. 1,
1993) (memorandum and order), aff’d, 29 F.3d 628 (8th Cir. 1994) (table).


        Accordingly, we affirm the order of the district court. Roberson’s
motion for a hearing is denied.




        A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-